




Contract # 3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS


This STORAGE SERVICE AGREEMENT, hereinafter referred to as "Agreement," made and
entered into by and between CenterPoint Energy - Mississippi River Transmission,
LLC, a Delaware limited liability company, hereinafter called "MRT," and Laclede
Gas Company, a Missouri corporation, hereinafter called "Customer."


In consideration of the mutual covenants herein contained, the parties hereto
agree that MRT shall provide natural gas storage service for Customer, on a firm
basis, and Customer shall furnish, or cause to be furnished, to MRT natural gas
for such storage during the term hereof, at the rates and on the terms and
conditions hereinafter provided.




1)
TERM



Effective Date: Originally May 1, 2002, as amended and restated effective August
1, 2013


Primary Term End Date:
MSQ #1: May 15, 2016
MSQ #2: May 15, 2015
Evergreen/Term Extension?    Yes




This Agreement shall become effective as of August 1, 2013, and shall continue
for applicable primary terms as described above; provided, however, this
Agreement (and the respective MSQs) shall continue to be in effect from year to
year thereafter unless and until terminated by either MRT or Customer by written
notice, or electronically via the Internet as permitted or required by MRT, to
the other delivered at least 12 months prior to the applicable term end date for
each MSQ specified above.




2)
QUANTITIES



Maximum Stored Quantity (MSQ):    MSQ #1: 10,000,000 Dth
(Based on a heat content of 1,020 Btu per Cubic Foot)
MSQ #2: 12,000,000 Dth
(Based on a heat content of 1,020 Btu per Cubic Foot)


Maximum Daily Withdrawal Quantity (MDWQ):    MDWQ #1: 174,194 Dth
MDWQ #2: 209,032 Dth




3)
RATE



Service hereunder shall be provided pursuant to Rate Schedule FSS. Customer
shall pay, or cause to be paid, to MRT each month for all services provided
hereunder the maximum applicable rate and any other charges specified in MRT's
FERC Gas Tariff, as on file and in effect from time to time, (“Tariff”), for
services rendered hereunder, unless otherwise agreed (either in writing or
electronically via the Internet as required by MRT) by MRT and Customer in an
Exhibit A, or other format provided for in MRT's Tariff, in effect during the
term of this Agreement or in a capacity release award.




4)
ADDRESSES:



For Notices to Customer:
 
For Bills to Customer:
 
 
Laclede Gas Company
 
Laclede Gas Company
 
 
Attn: Mark C. Darrell
 
Attn: Gas Accounting
 
 
720 Olive Street
 
720 Olive Street, 13th Floor
 
 
St. Louis, MO 63101
 
St. Louis, MO 63101
 
 
Telephone: 314-342-0520
 
Telephone: (314) 658-8465
 
 
Facsimile: (314) 421-1979
 
Facsimile: (314) 658-8466
 
 
E-Mail: Mark.Darrell@TheLacledeGroup.com
 
 
 







MRT's wire transfer information and addresses for notices and payments shall be
located on MRT's Internet Web Site.










Page 1 of 4




--------------------------------------------------------------------------------






Contract # 3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS


(continued)




    
IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
shown below.
CENTERPOINT ENERGY - MISSISSIPPI RIVER
 
LACLEDE GAS COMPANY
 
     TRANSMISSION, LLC
 
 
 
 
 
 
 
 
 
By: /s/ Michael C. Stoll
 
By: /s/ Steven F. Mathews
Name: Michael C. Stoll
 
Name: Steven F. Mathews
Title: Division VP Marketing MRT
 
Title: VP Gas Operations
Date: July 29, 2013
 
Date: July 30, 2013

















































































































Page 2 of 4




--------------------------------------------------------------------------------






Contract # 3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS


GENERAL TERMS AND CONDITIONS




1)
Upon termination hereof for whatever reason, Customer agrees to stop delivering
gas to MRT for storage hereunder. In addition, upon termination of this
Agreement, Customer agrees that it will thereafter make no further demand for
service hereunder and MRT agrees that it will make no further demand for the
continuation of services or any payment related thereto, other than payments
which are due with respect to any services previously provided. Customer agrees
to cooperate with and assist MRT in obtaining whatever regulatory approvals and
authorizations, if any, as are necessary or appropriate in view of such
termination and abandonment of service hereunder.



2)
Termination of this Agreement shall not relieve either party of any obligation
that might otherwise exist to correct any volume imbalance hereunder (including
withdrawal of stored quantities) nor relieve Customer of its obligation to pay
any monies due hereunder to MRT.



3)
In accordance with the terms and conditions of Section 17 of the General Terms
and Conditions (“GT&C”) of MRT's Tariff, if Customer fails to pay within thirty
(30) days after payment is due all of the amount of any bill for service
rendered by MRT hereunder, MRT, upon ten (10) days' written notice to Customer,
may suspend further injections and/or withdrawals of gas until such past due
amount is paid, or satisfactory credit arrangements have been made in accordance
with Section 5 of the GT&C. If Customer fails to pay or make satisfactory credit
arrangements within such ten (10) day notice period, MRT, in addition to any
other remedy it may have hereunder, may, upon thirty (30) days' written notice
to Customer, terminate this Agreement and cease further injections and/or
withdrawals of gas on behalf of Customer.



4)
Service hereunder shall be provided pursuant to Rate Schedule FSS of MRT's
Tariff. Customer will provide Fuel Use and LUFG.



5)
This Agreement shall be subject to the provisions of the applicable rate
schedule as well as the GT&C set forth in MRT's Tariff, as on file and in effect
from time to time, and such provisions are incorporated herein by this
reference. Any curtailment of storage service hereunder shall be in accordance
with the priorities set out in the GT&C. To the extent not inconsistent with
effective law, MRT shall have the right to determine the priority and/or
scheduling of the storage service under this Agreement and to revise the
priority and/or scheduling of this storage service from time to time.



6)
MRT shall have the right at any time and from time to time to file and place
into effect unilateral changes or modifications in the rates and charges, and
other terms and conditions of service hereunder, as set forth in the applicable
rate schedule and in the GT&C, in accordance with the Natural Gas Act or other
applicable law. In the event that MRT places on file with the Commission another
rate schedule which may be applicable to service rendered hereunder, then MRT,
at its option, may, from and after the effective date of such rate schedule,
utilize such rate schedule in the performance of this Agreement. Such rate
schedule or superseding rate schedule(s) and any revisions thereof which shall
be filed and become effective shall apply to and be a part of this Agreement.
MRT shall have the right to propose, file and make effective with the
Commission, or other body having jurisdiction, changes and revisions of any
effective rate schedule(s) and/or GT&C, or to propose, file, and make effective
superseding rate schedules and/or GT&C, for the purpose of changing the rates,
charges, and other provisions thereof effective as to Customer.









































































Page 3 of 4




--------------------------------------------------------------------------------




Contract # 3147
AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS


GENERAL TERMS AND CONDITIONS
(Continued)


7)
Except as provided in this paragraph, this Agreement shall not be assigned by
Customer in whole or in part without MRT's prior written or electronic consent,
which consent shall not be unreasonably withheld. Customers under Rate Schedule
FSS may release their capacity consistent with the terms and conditions of the
applicable rate schedule and the GT&C of MRT's Tariff. Additionally, Customer
may request that MRT consent to Customer's assignment of this Agreement, in
whole, to an entity affiliated with Customer. For firm contracts, MRT will only
consent to assignment of the contract to a Customer's affiliate, subject to the
assignee's satisfaction of the criteria in Section 5.4(k), GT&C, in the
situation in which, after Customer obtains the contract, a corporate
reorganization results in a transfer to an affiliate of the function for which
the capacity was obtained. Any entity that succeeds by purchase, merger,
consolidation or otherwise to the properties of Customer, substantially as an
entirety, shall be entitled to the rights and shall be subject to the
obligations of its predecessors in title under this Agreement. In addition to
all other rights and remedies, MRT may terminate the Agreement immediately if it
is assigned by Customer without MRT's consent, whether the assignment or
contract be voluntary or by operation of law or otherwise. Subject to the above,
the respective rights and obligations of the parties under the Agreement shall
extend to and be binding upon their heirs, successors, assigns and legal
representatives.



8)
Any notice, statement, or bill provided for in this Agreement shall be in
writing and shall be considered as delivered when hand-delivered or when
received by the other party if mailed by United States mail, postage prepaid, to
the addresses specified herein (unless and until either party notifies the
other, in writing, of a change in its address). Additionally, notices shall be
considered as delivered, if received, when sent via facsimile or through other
electronic means.



9)
Each party shall notify the other in writing of the name, address, telephone
number, telecopy number and e-mail address of the person or persons who shall
have authority to act for such party in connection with this Agreement, and
operating notices shall thereafter be served upon such person or persons.



10)
This Agreement constitutes the entire agreement between the parties and no
waiver, representation or agreement, oral or otherwise, shall affect the subject
matter hereof unless and until such waiver, representation or agreement is
reduced to writing (or, if MRT permits or requires, otherwise memorialized via
electronic means) and executed by authorized representatives of the parties. No
waiver by either Customer or MRT of any one or more defaults by the other in
performance of any of the provisions of the Agreement shall operate or be
construed as a waiver of any other existing or future default or defaults,
whether of a like or of a different character.



11)
THE INTERPRETATION AND PERFORMANCE OF THE AGREEMENT SHALL BE IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MISSOURI, EXCLUDING CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.



12)
For service at rates other than MRT's applicable maximum Tariff rates, Exhibit A
attached hereto is incorporated into this Agreement in its entirety.



13)
This Agreement amends and restates the Storage Service Agreement dated April 1,
2008 between the parties hereto.



14)
Pursuant to Section 5.1(a), Rate Schedule NNT, of MRT's Tariff, Customer shall
have the option to reduce its FSS capacity in proportion to Customer's reduction
of the MDQ under FTS Contract 3310, Section 18 of the General Terms and
Conditions, between MRT and Customer. Customer must exercise its option within
thirty (30) days after service commences to the Bypassing Customer over its
direct connection with MRT, with the reduction of FSS capacity becoming
effective reasonably concurrent with the reduction of FTS capacity, taking into
consideration that any gas that Customer may be required to remove from storage
as a result of the FSS capacity reduction must be undertaken in a reasonable
manner and in a reasonable time period.



15)
Pursuant to Section 15.10, GT&C of MRT's Tariff, the parties have agreed to an
extension of the term with respect to part of the capacity previously committed
under this Agreement.



16)
Pursuant to Section 15.3, GT&C of MRTs Tariff, the parties agree that for each
MSQ listed in Section 2, Quantities above, Customer shall have a Right of First
Refusal (“ROFR”). If Customer chooses to exercise its ROFR, it shall do so by
following the procedures applicable to the exercise of a ROFR provided for in
MRT's Tariff.







































Page 4 of 4




--------------------------------------------------------------------------------






Contract # 3147


AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FSS


EXHIBIT A






Customer agrees to pay the rates specified on this Exhibit A for performance of
certain gas transportation service under the Agreement(s) specified above. These
rates are applicable only in accordance with the following:


RATES AND APPLICABILITY:


(a)
General: In consideration for Customer's continuing compliance with the
provisions of the Agreement specified above, the storage rates and charges as
defined below for the specified services provided under the Agreement only apply
to the quantities and/or time periods described herein. In addition to any rate
or amount referred to herein (including discounted rates, Negotiated Rates,
overrun rates and maximum tariff rates), except as specifically provided
otherwise herein, Customer shall provide or pay and MRT shall retain or charge
Fuel Use and LUFG allowances or charges in such quantities or amounts as
authorized from time to time by MRT's Tariff and shall pay any applicable
charges, penalties, surcharges, fees, taxes, assessments and/or direct billed
amounts provided for in MRT's Tariff. In any event, the rate in any month shall
never be below MRT's applicable minimum Tariff rate for a discount rate
transaction. For a Negotiated Rate transaction, the rate in any month shall
never be below MRT's applicable minimum tariff rate, unless MRT otherwise
agrees. MRT shall not be responsible for the payment and satisfaction of any
taxes assessed or levied on the receipt, transmission (and any activities in
connection therewith), delivery, use and/or consumption with respect to gas
delivered or received by Customer, unless MRT agrees otherwise.



(b)
Inability to Collect Negotiated Rates: If this Exhibit A covers a Negotiated
Rate transaction, and MRT is unable to collect Negotiated Rates due to a change
in Commission policy or rejection of the transaction by the Commission prior to
or during the term of such transaction, then, unless the parties agree
otherwise, Customer shall pay the maximum tariff rate for the services. In such
event, MRT shall notify Customer in writing of the requirement to pay maximum
tariff rates and, if the maximum tariff rates are greater than the Negotiated
Rates under such transaction, Customer shall have no more than thirty (30) days
from the date of such notification to give notice in writing of termination of
the applicable Agreement, with such termination to be effective no earlier than
the end of the month following the month in which such termination notice is
received.



(c)
Description of Rate: Negotiated Rate _____ Discounted Rate ___X__ (Check one)



Deliverability Charge: MRT's Maximum Tariff rate


Capacity Charge: For each applicable MSQ, Transporter shall discount the maximum
monthly capacity rate which Customer shall pay for reserved capacity by
$0.06/Dth.


Injection Charge: MRT's Minimum Tariff rate


Withdrawal Charge: MRT's Minimum Tariff rate
































































Page 1 of 3




--------------------------------------------------------------------------------






Contract # 3147


AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FSS


EXHIBIT A
(continued)






(d)
Term of Rate: Begin Date(s) : August 1, 2013

End Date(s) : MSQ #1: Primary Term End Date
MSQ #2: Primary Term End Date
                             
(e) Authorized Overrun: For discounted rate transactions, any authorized overrun
quantities shall be at the following rate: MRT maximum applicable Tariff rate
for service.


(f)    Rate-Related Provisions:


(i)
Consideration for Rate Granted: MRT agrees to the rates specified in this
Exhibit A in exchange for Customer's agreement to forego credits or other
benefits to which Customer would otherwise be entitled under the Agreement, but
only to the extent such credits or benefits would result in a greater economic
benefit over the term of this Exhibit A than that represented by the agreed-upon
rate. Accordingly, unless MRT otherwise agrees, Customer will not receive
credits (with the exception of (1) penalty revenue credits provided pursuant to
Section 34 of the General Terms and Conditions of MRT's Tariff, and (2) capacity
release credits) from rates, refunds or other revenues collected by MRT or
Customer if to do so would effectively result in a lower rate or greater
economic benefit to Customer; provided, however, that (I) for a Customer taking
service under a discount or recourse rate agreement, the rate in any month shall
never be above MRT's applicable maximum tariff rate, and (II) MRT and a Customer
taking service under a Negotiated Rate agreement can agree pursuant to Section
14.2 of the GT&C of MRT's Tariff that MRT will retain some or all of the
capacity release credits to the extent those credits exceed the amount of the
Customer's invoiced demand component. If the parties' agreement to the foregoing
is determined invalid or if Customer seeks to obtain credits or benefits
inconsistent therewith, unless MRT otherwise agrees, it will have the right to
immediately terminate or modify any provisions of this Exhibit A that would
allow Customer to pay amounts less than the maximum applicable tariff rate.





















































































Page 2 of 3




--------------------------------------------------------------------------------






Contract # 3147


AMENDED AND RESTATED
STORAGE SERVICE AGREEMENT
FOR RATE SCHEDULE FSS


EXHIBIT A
(continued)


(ii)
Regulatory Authority: This Exhibit A is subject to Section 30 of the GT&C of
MRT's Tariff. MRT and Customer hereby acknowledge that this Exhibit A is subject
to all valid and applicable federal and local laws and to the orders, rules and
regulations of any duly constituted federal or local regulatory body or
governmental authority having jurisdiction. Any provision of this Exhibit A
which is determined by any court or regulatory body having jurisdiction to be
invalid or unenforceable will be ineffective to the extent of such determination
only, without invalidating, or otherwise affecting the validity of, the
remaining provisions. Except as otherwise provided in subsection (b) above,
unless the parties agree otherwise, if MRT reasonably determines that a federal
or local law, or order, rule or regulation of any governmental authority having
or asserting jurisdiction (1) requires performance by MRT that is inconsistent
with the terms of this Exhibit A, or (2) conditions or prohibits the granting of
selective discounts or other rates specified in paragraph (d) of this Exhibit A,
then MRT and Customer shall promptly take all reasonable actions in good faith
to enter into alternative arrangements that will secure to the maximum extent
practicable for each party all of the benefits of the transaction set out in
this Agreement; provided, however, that MRT shall not be required to enter into
or continue arrangements that would result in a greater economic detriment to
MRT than existed prior to the regulatory event or change.





Executed by a duly authorized representative of each party hereto, in the space
provided below:
 
 
 
 
 
CENTERPOINT ENERGY - MISSISSIPPI RIVER
 
LACLEDE GAS COMPANY
 
     TRANSMISSION, LLC
 
 
 
 
 
 
 
 
 
By: /s/ Michael C. Stoll
 
By: /s/ Steven F. Mathews
Name: Michael C. Stoll
 
Name: Steven F. Mathews
Title: Division VP Marketing MRT
 
Title: VP Gas Operations
Date: July 29, 2013
 
Date: July 30, 2013





EFFECTIVE August 1, 2013, SUPERSEDES EXHIBIT A DATED: March 18, 2008










































































Page 3 of 3


